DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the RAN" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0373427) in view of Mok et al. (US 2019/0215801).
Regarding Claim 1, Park teaches a user equipment (UE) ([0012] UE) comprising: one or more non-transitory computer-readable media containing computer-executable instructions embodied therein ([0032] The computer program instructions may be stored in a computer-usable or computer-readable memory); and at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to ([0032] these computer program instructions may be loaded into a processor of a general-purpose computer, a special-purpose computer, or another programmable data processing apparatus, the instructions, which are performed by a processor):
receive an indicator indicating that Long-Term-Evolution (LTE)-Vehicle to Everything (V2X) sidelink (SL) communication is shared with New Radio (NR) SL communication on at least one of one or more carrier frequencies ([0098] LTE-V2X and NR-V2X based on different radio access technologies (RATs) may share the same frequency band or at least partially overlapping frequency bands; [0102] When a frequency resource region 602 for LTE-V2X communication is the same as a frequency resource region 604 for NR-V2X communication, LTE-V2X resource regions 606 may be configured for the vehicle based on UE-common control information. In addition, NR-V2X resource regions 608 may be configured for the vehicle based on UE-common control information).
	However, Park does not teach select one of the one or more carrier frequencies for the NR SL communication.
	In an analogous art, Mok teaches select one of the one or more carrier frequencies for the NR SL communication ([0008] When a terminal uses multiple 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mok’s method with Park’s method so that the best candidate frequency with available resources can be selected from the multiple carriers to improve the quality of V2X communications and minimize the interference to other devices in the network.

	Regarding Claim 2, the combination of Park and Mok, specifically Park teaches wherein the indicator is received through one of: an SL pre-configuration; an SL configuration from a serving cell through a Uu interface; and an SL configuration from another UE via a PC5 air interface through Radio Resource Control (RRC) signaling ([0102] NR-V2X resource regions 608 may be configured for the vehicle based on UE-common control information).

	Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

	Regarding Claim 15, the combination of Park and Mok, specifically Park teaches wherein the RAN is an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) or a New Radio-RAN (NR-RAN) ([0005] To improve system networks for 5G communication systems, various technologies such as evolved small cells, advanced .

Claims 3-10, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Mok et al. and Zhang et al. (US 2021/0168574).
Regarding Claim 3, the combination of Park and Mok does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to: in a case that the selected one of the one or more carrier frequencies is associated with the indicator, implement a frequency shift on the selected carrier frequency while receiving one or more NR SL packets.
In an analogous art, Zhang teaches wherein the at least one processor is further configured to execute the computer-executable instructions to: in a case that the selected one of the one or more carrier frequencies is associated with the indicator ([0194] UE transmit SL SS/PBCH under gNB instruction, the time-and-frequency resource for SL SS/PBCH transmission can be scheduled by gNB; [0197] UE can decide when to transmit SL SS/PBCH at a pre-defined time and frequency resource), implement a frequency shift on the selected carrier frequency while receiving one or more NR SL packets ([0236] Table 5: ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block).


Regarding Claim 4, the combination of Park and Mok does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to: in a case that the selected one of the one or more carrier frequencies is associated with the indicator, implement a frequency shift on the selected carrier frequency while searching for a synchronization-reference (Sync-Ref) UE synchronized with a Radio Access Network (RAN) as an NR SL synchronization reference on the selected carrier frequency.
In an analogous art, Zhang teaches wherein the at least one processor is further configured to execute the computer-executable instructions to: in a case that the selected one of the one or more carrier frequencies is associated with the indicator ([0194] UE transmit SL SS/PBCH under gNB instruction, the time-and-frequency resource for SL SS/PBCH transmission can be scheduled by gNB; [0197] UE can decide when to transmit SL SS/PBCH at a pre-defined time and frequency resource), implement a frequency shift on the selected carrier frequency ([0236] Table 5: ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block) while searching for a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Park’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 5, the combination of Park, Mok and Zhang, specifically Park teaches wherein the RAN is an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) or a New Radio-RAN (NR-RAN) ([0005] To improve system networks for 5G communication systems, various technologies such as evolved small cells, advanced small cells, cloud radio access networks (RANs), ultra-dense networks, device-to-device (D2D) communication, wireless backhaul, vehicle-to-everything (V2X) networks, cooperative communication, coordinated multi-points (CoMP), and interference cancellation have been developed).


In an analogous art, Zhang teaches wherein the at least one processor is further configured to execute the computer-executable instructions to: in a case that the selected one of the one or more carrier frequencies is associated with the indicator ([0194] UE transmit SL SS/PBCH under gNB instruction, the time-and-frequency resource for SL SS/PBCH transmission can be scheduled by gNB; [0197] UE can decide when to transmit SL SS/PBCH at a pre-defined time and frequency resource), implement a frequency shift on the selected carrier frequency ([0236] Table 5: ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block) when the UE is configured to implement Global Navigation Satellite System (GNSS)-synchronization priority rules on the selected carrier frequency ([0235] Whether the SyncRef UE is in coverage (gNB, eNB or GNSS) or out of the coverage, both can include signaling by DMRS or by an indication flag in NR MIB-SL. The monitoring UE can use SyncRef UE SLSSID and in-coverage flag to determine synchronization priority. The highest direct); [0234] when a UE is out of network coverage, it looks for another UE providing a synchronization reference. Such a UE, if found, is called a SyncRef UE. From this SyncRef UE, the UE obtains the time and frequency synchronization as well as the information provided by the MIB-SL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Park’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 7, the combination of Park and Mok does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to: in a case that the selected one of the one or more carrier frequencies is associated with the indicator, implement a frequency shift on the selected carrier 
In an analogous art, Zhang teaches wherein the at least one processor is further configured to execute the computer-executable instructions to: in a case that the selected one of the one or more carrier frequencies is associated with the indicator ([0194] UE transmit SL SS/PBCH under gNB instruction, the time-and-frequency resource for SL SS/PBCH transmission can be scheduled by gNB; [0197] UE can decide when to transmit SL SS/PBCH at a pre-defined time and frequency resource), implement a frequency shift on the selected carrier frequency ([0236] Table 5: ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block) when the UE is configured to implement Global Navigation Satellite System (GNSS)-synchronization priority rules on the selected carrier frequency ([0235] Whether the SyncRef UE is in coverage (gNB, eNB or GNSS) or out of the coverage, both can include signaling by DMRS or by an indication flag in NR MIB-SL. The monitoring UE can use SyncRef UE SLSSID and in-coverage flag to determine synchronization priority. The highest synchronization priority of SLSSID is in GNSS or gNB with coverage being true. A next synchronization priority is those SyncRef UEs which have an SLSSID in the set of GNSS or gNB but with coverage being false. The lowest priority is SSSSID is in UE) and configured to consider synchronization-reference (Sync-Ref) UEs indirectly indirect); [0234] when a UE is out of network coverage, it looks for another UE providing a synchronization reference. Such a UE, if found, is called a SyncRef UE. From this SyncRef UE, the UE obtains the time and frequency synchronization as well as the information provided by the MIB-SL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Park’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 8, the combination of Park and Mok does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to: in a case that the selected one of the one or more carrier frequencies is associated with the indicator, implement a frequency shift on the selected carrier frequency while transmitting an NR SL synchronization signal burst set as a synchronization-reference (Sync-Ref) UE on the selected carrier frequency.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Park’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).


In an analogous art, Zhang teaches wherein the indicator includes a radio access technology (RAT)-shared bit associated with one carrier frequency in an NR SL frequency carrier configuration ([0275] Tables 10 below describes the sidelink MIB for NR V2X; Table 10: Synchronization source gNB, eNB or GNSS; ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block (i.e., the indicator ssb-SubcarrierOffset is RAT-shared by NR gNB and LTE eNB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Park’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 10, the combination of Park and Mok does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to: in a case that the selected one of the one or more carrier frequencies is associated with the indicator, implement a frequency shift on the selected carrier frequency during an NR SL reception if the RAT-shared bit is set to true.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Park’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gulati et al. (US 2021/0051614) teaches method for resource selection and on-demand request for sidelink synchronization signals.
Abedini et al. (US 2021/0058917) teaches method for SSB resource selection according to mobility state.
Li et al. (US 2020/0396734) teaches method for sidelink timing control.
Luo et al. (US 2022/0006677) teaches method for generating OFDM baseband signals of the sidelink physical channel.
Lee et al. (US 2021/0400638) teaches method for V2X transmission resource selection.
Khoryaev et al. (US 2021/0377893) teaches method for data-aided sidelink synchronization for NR V2X communication.

Liu et al. (US 2021/0258121) teaches method of alignment of subcarriers and boundaries of PRBs in NR V2X.
Chae (US 2021/0176720) teaches method for performing sidelink communication.
Ryu et al. (US 2020/0229114) teaches method for transmitting synchronization signal in V2X communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/YU-WEN CHANG/Examiner, Art Unit 2413